Citation Nr: 1443068	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  08-25 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected post-operative residuals of excision of a Morton's neuroma of the left foot. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1970, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  By that rating action, the RO, in pertinent part, denied service connection for a low back disorder.  The Veteran appealed this rating action to the Board.

In October 2011, the Veteran testified before the undersigned at a videoconference hearing.  A copy of the hearing transcript has been added to the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, a remand is required with respect to the Veteran's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

In its January 2012 remand directives, the Board requested the RO, in part, to determine whether there were VA clinical records relating to a 2002 or 2003 application for modification of or safety equipment for the Veteran's bathroom.  (See Board's January 2012 remand, at page (pg.) 5)).  In response, the Board received VA treatment records, dated from May 2006 to December 2011, which have been uploaded to the Veteran's Virtual VA electronic claims file.  There is, however, no written indication from the RO in the Veteran's physical claims files or Virtual VA or Veterans Benefits Management System (VBMS) electronic claims files as to whether there are VA clinical records related to a 2002 or 2003 application for modification of or safety equipment for the Veteran's bathroom, as specifically directed by the Board in its January 2012 remand directives.  Id.  Thus, because there has not been compliance with the Board's January 2012 remand directive, the matter on appeal is remanded to the RO.  Stegall v West, 11 Vet. App. 268, 271 (1998).

In its January 2012 remand directives, the Board also requested, in part, that the Veteran be scheduled for an examination with an opinion as to the etiology of any currently present low back disorder, to include whether or not it had been caused by or was a result of his service-connected post-operative residuals of excision of a Morton's neuroma of the left foot.  (See January 2012 Board remand, at page (pg.) 6)).  VA examined the Veteran in April 2012.  After a review of the claims files and physical evaluation of the Veteran, the VA examiner diagnosed the Veteran with status-post lumbar laminectomy.  The VA physician concluded that there was "inadequate documentation" to create a nexus between the Veteran's foot and low back conditions.  Thus, it was his opinion that it was less likely as not that the Veteran's low back condition was caused by, resulted from or was permanently aggravated by his military service or the service-connected post-operative residuals of his Morton's neuroma surgery.  (See April 2012 VA examination, at pg. 10).  

The Board finds the April 2012 VA physician's opinion to be of minimal probative value in addressing the etiology of the Veteran's claim because he did provide any rationale to support his blanket conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  "Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, a remand is warranted in order to obtain a supplemental opinion from the April 2012 VA examiner.  (If the April 2012 VA examiner is unavailable, should the RO/Appeals Management Center request that another specialist provide the requested opinion.)

Accordingly, the case is REMANDED for the following action:

1.  Determine whether there are VA clinical records related to a 2002 or 2003 application for modification of the Veteran's bathroom or safety equipment for his bathroom.  If such records are found to exist, they must be associated with the Veteran's physical claims files or uploaded to his electronic Virtual VA electronic claims file.  If such records do not exist, the RO must associated a written memorandum stating this fact to the Veteran's physical claims files or electronic Virtual VA claims file. 

2.  After any additional records are obtained pursuant to directive 1, obtain an addendum, in the form of a supplemental medical opinion, from the physician who conducted the April 2012 VA spine examination (or another appropriate medical professional if the April 2012 VA examiner is unavailable).  The claims folder and the Veteran's Virtual VA electronic claim file must be made available to the April 2012 physician or other reviewer. 

i) Based on review of the claims files and (prior) examination of the Veteran, the April 2012 VA physician should provide a rationale for his conclusion that it was less likely as not that the Veteran's present low back condition was caused by, resulted from or was permanently aggravated by his military service or the service-connected post-operative residuals of his Morton's neuroma surgery.  The April 2012 VA physician must acknowledge and discuss lay evidence regarding any continuity of symptomatology of low back pain since service (e.g., July 2006 VA treatment report, reflecting that the Veteran reported having had low back pain since the 1960s).  

ii) If the examiner who performed the April 2012 VA examination is not available, forward the claims files to another VA clinician.  The Veteran's physical claims file and Virtual VA electronic claims file shall be made available to and reviewed by the examiner.  The Veteran need not be re-examined unless an examination is deemed necessary.  In the event that such an examination is warranted, all necessary clinical testing should be performed. 

The reviewing clinician shall provide opinions to the following questions: 

a. Is it at least as least as likely as not that any currently diagnosed low back disability is etiologically related to, or had its onset during, the Veteran's period of military service or within the initial post-service year? 

b. In answering this question, the reviewing clinician must acknowledge and discuss lay evidence regarding any continuity of symptomatology of low back pain since service (e.g., July 2006 VA treatment report, reflecting that the Veteran reported having had low back pain since the 1960s).  

c. Is it at least as likely as not that the Veteran's low back disorder is due to or has been aggravated (permanently worsened beyond natural progression) by the service-connected post-operative residuals of excision of a Morton's neuroma of the left foot? 

If aggravation is found, the reviewer shall opine, if possible, as to (a) the baseline level of the low back disorder prior to the aggravation and (b) the current level of the Veteran's low back disorder. 

(iii) A complete explanation (rationale) shall be provided for each opinion.  If any opinion cannot be provided without resort to mere speculation, the reviewer shall provide a complete explanation for why this is so.  In so doing, the reviewer specifically shall indicate whether or not the inability to render the opinion is the result of a need for additional information or of the limits of current medical knowledge having been exhausted.

3.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Readjudicate the issue of entitlement to service connection to a low back disorder, to include as secondary to the service-connected post-operative residuals of excision of a Morton's neuroma of the left foot.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

